Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                     DETAILED ACTION
1. The Applicant’s response to the office action filed on February 24, 2022 has been considered and acknowledged.
2. The terminal disclaimer filed on February 24, 2022 has been considered and the rejections under obviousness type of double patenting has been withdrawn. 
                                                Allowable subject matter
3. Claims 8, 13-14, 21-26 and 28-38 are allowed.
Reasons for Allowance:
4. The following is an examiner’s statement of reasons for allowance:
The present invention is drawn to a method for sequencing a nucleic acid on a reaction array. The closet prior art (Nobile et al. and Garcia et al.) does not teach phase-protecting flow ordering of nucleotide species as required by the instant claims. Each of the above references teach one or more method steps, but there is no suggestion to combine or modify different method steps as recited in the instant claims. The claims are novel and nonobvious over the closest prior art. The terminal disclaimer obviated the double patenting rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637